Citation Nr: 1501275	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to an initial compensable evaluation for right foot hammertoe.

4.   Entitlement to an initial compensable evaluation for left foot hammertoe.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to February 1974, from February 1991 to June 1991, from April 1999 to August 1999, from December 2000 to September 2001, and from October 2001 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem which denied the Veteran's claims for service connection for hypertension and irritable bowel syndrome.  In a March 2012 rating decision, the RO granted service connection and assigned separate noncompensable ratings for hammertoes, right and left foot, effective November 2004.  

The Board most recently remanded the appeal in June 2012.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, hypertension was manifested during the first post-service year.

2.  There is no competent evidence of probative value linking irritable bowel syndrome to service. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's IBS is related to service.  

3.  The Veteran's bilateral hammertoe disabilities affect only the 5th digit of the foot; there is no malunion of the tarsal or metatarsal of either foot.  

4. The Veteran has two post-operative scars of the left ankle that are superficial and stable; one of these scars was painful, to include on examination.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for establishing entitlement to service connection for IBS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for a compensable rating for residuals of a left foot injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 5282 (2014).

4.  The criteria for a compensable rating for residuals of a right foot injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 5282 (2014).

5.  The criteria for a separate 10 percent disability rating for residual surgical scars of the right and left 5th toes have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1418, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Appropriate notice regarding the claims of service connection was provided in numerous letters and the claims were readjudicated, most recently in an August 2014 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's appeal of her left and right hammertoe rating arises from a disagreement with an initial rating decision in March 2012, which granted service-connection for the respective disabilities at a non-compensable level.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with.  The June 2012 Board remand instructions stated that the Veteran's Gulf War service be clarified, and an addendum opinion for the Veteran's hypertension be sought.  In November and December 2012 the Veteran was sent correspondence asking her to clarify whether or not she served in the Persian Gulf in 1991 on active duty.  In January 2013 an addendum opinion on the Veteran's hypertension was sought, and the Veteran's claims were readjudicated in an August 2014 SSOC.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Legal Criteria Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247 (1999).  

For certain veterans who served for 90 days or more during a period of war, 38 U.S.C. § 1112, as implemented in 38 C.F.R. § 3.307, provides that the second requirement of service connection (in-service incurrence or aggravation) may be established for chronic diseases, based on a legal presumption, by evidence showing that the disease manifested itself to a degree of 10 percent disabling or more within one year after separation from active military service, "notwithstanding [that] there is no record of evidence of such disease during the period of service." 38 U.S.C. § 1112(a); see 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, n. 1 (Fed.Cir.2013).  Only those conditions "listed in § 3.309(a) will be considered chronic." 38 C.F.R. § 3.307(a).  Hypertension is specified in § 3.309(a) as a chronic diseases for which presumptive service connection may be established. 38 C.F.R. § 3.309(a); see also 38 U.S.C. § 1101(3). 

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  

Analysis Hypertension

The Veteran had isolated high blood pressure readings while in service.  In July 1998 the Veteran had blood pressure readings of 140/96.  The Veteran was not diagnosed with pre-hypertension or hypertension while in-service.  The Veteran was not told to monitor her blood pressure, nor was she given any medication or treatment for her blood pressure in-service.  

A January 2004 VA treatment record noted the Veteran was seen for hypertension medication refill and has a history of hypertension diagnosed "one year ago."  

At the March 2011 VA examination the Veteran was diagnosed with hypertension,.  The examiner noted a history of elevated blood pressure readings in service and that medication was initiated in 2003.  Continuous medication was required.  The examiner ultimately determined that the currently diagnosed hypertension was not related to service because there was no evidence of hypertension in service and no evidence on continuity of care.

The Board remanded the claim in June 2012 to obtain an addendum opinion that considered the likelihood that hypertension was diagnosed in January 2003, within one year of the Veteran's July 2002 discharge.  In a January 2013 opinion prepared by another examiner because the June 2012 examiner was unavailable, the provider concurred with the earlier negative opinion that hypertension is less likely related to service.  This examiner noted that the January 2004 VA treatment record that noted a hypertension diagnosis one year ago was identified, but the date of that diagnosis was unclear.  The examiner further noted that if the records of the physician who diagnosed and initiated treatment could be provided, the opinion could be revisited. 

The evidence includes a January 2004 VA record detailing a refill of hypertension medication and notation of a diagnosis "one year" prior.  The same history of diagnosis in 2003 was noted in the March 2011 VA examination.  As noted by the most recent VA examination, what is missing is the exact date of the 2003 diagnosis.  Given the consistent report of diagnosis in 2003 and reference to "one year" prior in January 2004, and affording the Veteran the benefit of the doubt, the Board finds that hypertension was likely diagnosed prior to July 2003; thus, within one year of separation in July 2002.  The reference to medication refill further indicates that the Veteran's hypertension required continuous medication for control.  Thus showing that the disease manifested itself to a degree of 10 percent disabling or more within one year after separation from active military service.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Service connection for hypertension is warranted. 

Analysis Irritable Bowel Syndrome 

The March 2011 VA examination determined that the Veteran suffers from IBS.  Thus, the Veteran fulfills the current disability element for service connection.  IBS may be subject to service connection for those veterans with qualifying service in the Persian Gulf War Theater on and after August 2, 1990.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, the Veteran does not fulfill the qualifying service portion necessary for presumptive service connection.

The Veteran does not overtly state that she served in Saudi Arabia, however her correspondence mentions her involvement at the Dhahran Air Base in Saudi Arabia.  In correspondence in support of another claim, the Veteran submitted a PTSD questionnaire in November 2004.  The Veteran stated that she served in support of operation Desert Shield from February 1991 to June 1991.  The Veteran stated that she helped inspect, process, and deliver hazardous materials and cargo by military aircraft to the Air Base in Dhahran, Saudi Arabia.  The Veteran stated that she participated in unloading extremely hazardous cargo which was essential for the mission while in port.  The Veteran also alleged exposure to smoke, diesel, fumes, and chemicals.  The Veteran provided the location of her incident being in Saudi Arabia, and stated that her unit was assigned to Norfolk VA.  The Veteran stated that from April 1999 to August 1999 she was recalled to active duty to support mission Noble Anvil, working in Bosnia.  

The Board finds that the Veteran does not have qualifying Persian Gulf War service.  The Veteran's DD 214 for her period of service from February 1991 to June 1991, shows that the Veteran did not have any Foreign Service.  The Veteran did not receive any decorations, medals, badges, citations, or campaign ribbons which confirms Persian Gulf War service.  The Veteran's last duty assignment for this period of service was the Naval air Station in Norfolk Virginia.  The Veteran was sent correspondence in November and December 2012 asking her to clarify her service locations from February 1991 to June 1991.  The Veteran did not respond.  Thus, based on the evidence of record the Board finds that the Veteran did not serve in the Southwest Asia theater of operations during her service from February 1991 to June 1991.   

The Veteran's active duty from April 1999 to August 1999 serving in Bosnia is confirmed by her DD 214 for this period of service.  Specifically, the Veteran's Foreign Service, and last duty assignment confirm service in Bosnia.  The Veteran's activation activity from April 1999 indicates that the Veteran was to report to Bosnia RSOI Germany.  However, service in Bosnia is outside the geographic specifications required for qualifying Gulf War service.  Consideration of service connection for IBS on a presumptive basis is not warranted.  38 C.F.R. § 3.317(e).         

When determining service connection, all theories of entitlement, must be considered.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

The Veteran asserts that her IBS is related to her service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of IBS falls outside the realm of common knowledge of a lay person.  While the Veteran can competently report the onset and continuity of any gastrointestinal symptoms, an actual diagnosis and nexus opinion for IBS requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the instant case, the Veteran's lay statements alone are unable to fulfill the nexus requirement, in light of the more probative medical opinion of record. 

In March 2011 the VA examiner diagnosed the Veteran with IBS and determined that the Veteran's military service did not cause or aggravate the Veteran's condition.  The examiner stated in rationale, that there was no evidence of IBS during the Veteran's active service, and that if IBS was due to military service the symptoms would have occurred during the Veteran's periods of active duty.  The examiner determined that the Veteran did experience gastroenteritis in service, but it was due to a viral infection.  The Veteran's diagnosis of IBS was several years after service.    

Thus the Board finds that the VA examiner's opinion is of a much higher probative value compared to the Veteran's lay opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, to the extent that the Veteran believes that her IBS is due to her service, as a lay person, she is not shown to possess any specialized training in the medical field.  The evidence is against a finding that the Veteran's IBS is related to service.

Accordingly, service connection for IBS is not warranted on a presumptive or direct basis.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application. 

Legal Criteria Increased Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's left and right hammertoes are each rated as noncompensable.  The RO considered 38 C.F.R. § 4.71a, DC 5282 DC (hammertoe) for the left foot and DC 5284 (other foot injuries) for the right .  

Under DC 5282, a noncompensable rating is warranted for hammertoe of single toes.  The maximum 10 percent rating is assigned when there is hammertoe of all toes of the foot without claw foot.  38 C.F.R. § 4.71a, DC 5282.

Under DC 5283, a 10 percent disability evaluation is warranted where there is moderate malunion or nonunion of the tarsal or metatarsal bones, a 20 percent disability evaluation is warranted where there is moderately severe malunion or nonunion of the tarsal or metatarsal bones.  A 30 percent disability evaluation is available under this Code for severe malunion or nonunion of the tarsal or metatarsal bones.  

Under DC 5284, a 10 percent disability evaluation is available for a moderate foot injury, a 20 percent disability evaluation is available for moderately severe foot injuries; a 30 percent evaluation is available for severe foot injuries.

The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The use of descriptive terminology such as "moderate" or "severe" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.   

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Analysis Increased Initial Rating

In-service the Veteran had complaints of pain to her feet, and toes.  In March 2001 the Veteran underwent osteotomy/arthroplasty to the bilateral 5th digits for adductovarus hammertoes.  In correspondence from the Veteran received in August 2004, the Veteran stated that she continues to have feet problems, and that her military gear caused irritation and made her feet raw.  The Veteran stated that she can only wear square shoes as a result of her surgery.  

The Veteran underwent a VA examination in March 2011.  The Veteran complained of constant pain, which was described as moderate to severe to her feet.  The Veteran stated that she has increased bilateral foot pain whenever she must walk down the hall at work.  The Veteran had the same complaints to both feet, stating that she has pain at rest, and pain when walking and standing.  On physical examination there was swelling, stiffness, fatigability, and a lack of endurance in both feet.  The examiner specifically noted no foot deformities, pes planus, hallux valgus, hammertoes or pes cavus.  Manipulation of the feet was painful along the right 5th toe; no tenderness to palpation of the left foot.  There was minimal range of motion of the 5th toes on both feet, but no painful motion.  The Veteran's activities of daily living were impaired in that the Veteran was no longer able to garden.  The examiner noted that the Veteran had not missed any work in the past year due to her foot condition.  The examiner noted a .5cm x .5cm tender, adherent scar on the right 5th toe, but no limitation of motion.  There was a .2cm x .5cm scar on the left 5th toe that was not tender or adherent to underlying tissue, with no limitation of motion.    

Based on the evidence of record, the Board finds that initial compensable disability ratings for the Veteran's hammertoes on her right and left feet are not warranted.  The Veteran is service connected for hammertoes affecting one toe on each foot.  On March 2011 VA examination, the Veteran was not shown to have hammertoes of all toes, unilateral, but without claw foot, of the right or left foot; only the 5th toe of each foot is affected.  Therefore, compensable disability ratings are not warranted.  See 38 C.F.R. § 4.71a, DC 5282.

The Board has considered assigning the Veteran a higher disability rating for her service-connected hammertoes under another diagnostic code applicable to the feet; however, there is no indication that her hammertoes result in moderate malunion or nonunion of the tarsal or metatarsal bones or that he receives treatment for symptoms related to his hammertoes that would suggest to the Board that her hammertoes are productive of a "moderate" foot injury.  The examiner specifically noted no deformities of either foot, tenderness along the right 5th toe, but no painful motion of either foot.  Therefore, the Board finds that a compensable disability rating is not warranted at this time, even with consideration of pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284. 

The issue of whether a separate compensable rating is warranted for the Veteran's post-surgical scars is also raised by the record.  While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran. See 73 Fed. Reg. 54708 (September 23, 2008).  Although the Veteran did not specifically request review under the revised criteria, she did request a review of her disability rating when she appealed the initial rating assigned.  The Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes her benefits.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward.  Hart, 21 Vet. App. at 505 .

At the time the Veteran filed her claim, DC 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Similarly, 10 percent ratings were available under DC 7802 for scars other than of the head, face, or neck if superficial and did not cause limited motion and covered areas of 144 square inches or greater and for superficial, unstable scars under DC 7803.  Higher ratings were provided under DC 7801 for scars other than of the head, face, or neck if deep or caused limitation of motion, and scars could be rated based on limitation of function of the affected part under DC 7805.

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  The revised DC 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised DC 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear and cover areas of 144 square inches or greater.  The revised DC 7805 provides that any disabling effects not considered in a rating provided under DC 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects. 

Here, the March 2011 VA examination noted that the Veteran has post-surgical scars on each foot, but only the right 5th toe scar was described as tender and adherent.  The Board finds a 10 percent rating, but no higher, is warranted under either version of DC 7804.  There is a superficial, tender scar on the right 5th toe; thus, painful on examination, meeting the criteria for the prior version of DC 7804.  Under the revised version, the 10 percent rating would be warranted because there is one scar that is painful.  There is no indication that the scars are unstable.  Separate ratings are not warranted under any other DC pertaining to the skin, old or new, because there is no evidence the scars are deep and nonlinear, that they affect areas of 144 square inches or greater, that they are unstable or that they result in limitation of motion.   

The discussion above reflects that the symptoms of the Veteran's foot disability are contemplated by the applicable rating criteria.  She complains of pain, swelling, stiffness, fatigability, and lack of endurance.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 5282 and 5284.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  In this case, there is no evidence of unemployability.  The evidence shows that the Veteran was employed at the time of her March 2011 VA examination and a claim is not otherwise raised by the record.  Hence further consideration of TDIU is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for irritable bowel syndrome is denied.

Entitlement to an initial compensable evaluation for right foot hammertoe is denied.

Entitlement to an initial compensable evaluation for left foot hammertoe is denied.

Entitlement to a separate 10 percent disability rating for residual surgical scars of the right and left 5th toes is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


